Exhibit 10.242

THE CHARLES SCHWAB CORPORATION

1987 STOCK OPTION PLAN

(Restated to include Amendments through September 25, 2002)

 

 

Article 1.    Introduction.

The purpose of the 1987 Stock Option Plan, as Amended and Restated (the “Plan”)
is to enable The Charles Schwab Corporation and its subsidiaries to attract and
retain directors, officers, and other key employees and to provide such persons
with additional incentive to advance the interests of the Company. The Plan was
initially adopted on March 24, 1987, and was amended on July 29, 1987, April 17,
1989, September 17, 1996 and October 22, 1997. The Plan is hereby restated and
amended as of October 22, 1997, and the terms of this Restatement shall apply to
all awards granted under the Plan on or after such date. The Plan shall
terminate not more than ten (10) years from the date the Plan initially was
adopted. The Plan will provide for Awards in the form of Restricted Shares,
Performance Share Awards or Options, which may constitute incentive stock
options or nonstatutory stock options. The Plan shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

Article 2.    Administration.

2.1 The Committee.    The Plan shall be administered by the Committee. The
Committee shall consist of two or more Non-Employee Directors, who shall be
appointed by the Board.

2.2    Committee Responsibilities.    The Committee shall select the Key
Employees who are to receive Awards under the Plan, determine the amount,
vesting requirements and other conditions of such Awards, may interpret the
Plan, and make all other decisions relating to the operation of the Plan. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.

Article 3.    Limitation on Awards.

The aggregate number of Restricted Shares, Performance Share Awards and Options
awarded under the Plan shall not exceed 1,616,000 (including those shares
awarded prior to the amendment of the Plan). If any Restricted Shares,
Performance Share Awards or Options are forfeited, or if any Performance Share
Awards terminate for any other reason without the associated Common Shares being
issued, or if any Options terminate for any other reason before being exercised,
then such Restricted Shares, Performance Share Awards or Options shall again
become available for Awards under the Plan. The limitation of this Article 3
shall be subject to adjustment pursuant to Article 10. Any Common Shares issued
pursuant to the Plan may be authorized but unissued shares or treasury shares.

Article 4.    Eligibility.

4.1 General Rule.    Key Employees shall be eligible for designation as
Participants by the Committee.



--------------------------------------------------------------------------------

4.2 Ten-Percent Stockholders.    A Key Employee who owns more than 10 percent of
the total combined voting power of all classes of outstanding stock of the
Company or any of its Subsidiaries shall not be eligible for the grant of an ISO
unless (a) the Exercise price under such ISO is at least 110 percent of the Fair
Market Value of a Common Share on the date of grant and (b) such ISO by its
terms is not exercisable after the expiration of five years from the date of
grant.

4.3 Attribution Rules.    For purposes of Section 4.2, in determining stock
ownership, a Key Employee shall be deemed to own the stock owned, directly or
indirectly, by or for his or her brothers, sisters, spouse, ancestors or lineal
descendants. Stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust shall be deemed to be owned proportionately by or
for its stockholders, partners or beneficiaries. Stock with respect to which the
Key Employee holds an option shall not be counted.

4.4 Outstanding Stock.    For purposes of Section 4.2, “outstanding stock” shall
include all stock actually issued and outstanding immediately after the grant of
the ISO to the Key Employee. “Outstanding stock” shall not include treasury
shares or shares authorized for issuance under outstanding options held by the
Key Employee or by any other person.

Article 5. Options.

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan, and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. The Committee may designate all or
any part of an Option as an ISO. The Committee may designate all or any part of
an Option as an ISO (or, in the case of a Key Employee who is subject to the tax
laws of a foreign jurisdiction, as an option qualifying for favorable tax
treatment under the laws of such foreign jurisdiction).

5.2 Options Nontransferability.    No Option granted under the Plan shall be
transferable by the Optionee other than by will or the laws of descent and
distribution. An Option may be exercised during the lifetime of the Optionee
only by him or her. No Option or interest therein may be transferred, assigned,
pledged or hypothecated by the Optionee during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment or
similar process.

5.3 Number of Shares.    Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option and shall provide for the adjustment of such
number in accordance with Article 10. Each Stock Option Agreement shall also
specify whether the Option is an ISO or an NSO.

5.4 Exercise Price.    Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price under an Option shall not be less than 100 percent of
the Fair Market Value of a Common Share on the date of grant, except as
otherwise provided in Section 4.2. Subject to the preceding sentence, the
Exercise Price under any Option shall be determined by the Committee. The
Exercise Price shall be payable in accordance with Article 6.



--------------------------------------------------------------------------------

5.5    Exercisability and Term. Each Stock Option Agreement shall specify the
date when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option. The term of an
ISO shall in no event exceed 10 years from the date of grant, and Section 4.2
may require a shorter term. Subject to the preceding sentence, the Committee
shall determine when all or any part of an Option is to become exercisable and
when such Option is to expire; provided that, in appropriate cases, the Company
shall have the discretion to extend the term of an Option or the time within
which, following termination of employment, an Option may be exercised, or to
accelerate the exercisability of an Option. A Stock Option Agreement may provide
for expiration prior to the end of its term in the event of the termination of
the Optionee’s employment and shall provide for the suspension of vesting when
an employee is on a leave of absence for a period in excess of six months in
appropriate cases, as determined by the Company; provided that the
exercisability of Options shall be accelerated in the event of the Participant’s
death or Disability and, in the case of Retirement, the exercisability of all
outstanding Options shall be accelerated, other than any Options that had been
granted within two years of the date of the Optionee’s Retirement. NSOs may also
be awarded in combination with Restricted Shares, and such an Award may provide
that the NSOs will not be exercisable unless the related Restricted Shares are
forfeited. In addition, NSOs granted under this Section 5 may be granted subject
to forfeiture provisions which provide for forfeiture of the Option upon the
exercise of tandem awards, the terms of which are established in other programs
of the Company.

5.6    Limitation on Amount of ISOs.    The aggregate fair market value
(determined at the time the ISO is granted) of the Common Shares with respect to
which ISOs are exercisable for the first time by the Optionee during any
calendar year (under all incentive stock option plans of the Company) shall not
exceed $100,000; provided, however, that all or any portion of an Option which
cannot be exercised as an ISO because of such limitation shall be treated as an
NSO.

5.7    Effect of Change in Control. The Committee (in its sole discretion) may
determine, at the time of granting an Option, that such Option shall become
fully exercisable as to all Common Shares subject to such Option immediately
preceding any Change in Control with respect to the Company.

5.8    Restrictions on Transfer of Common Shares.    Any Common Shares issued
upon exercise of an Option shall be subject to such special forfeiture
conditions, rights of repurchase, rights of first refusal and other transfer
restrictions as the Committee may determine. Such restrictions shall be set
forth in the applicable Stock Option Agreement and shall apply in addition to
any general restrictions that may apply to all holders of Common Shares.

5.9    Authorization of Replacement Options.    Concurrently with the grant of
any Option to a Participant, the Committee may authorize the grant of
Replacement Options. If Replacement Options have been authorized by the
Committee with respect to a particular award of Options (the “Underlying
Options”), the Option Agreement with respect to the Underlying Options shall so
state, and the terms and conditions of the Replacement Options shall be provided
therein. The grant of any Replacement Options shall be effective only upon the
exercise of the Underlying Options through the use of Common Shares pursuant to
Section 6.2 or Section 6.3. The number of Replacement Options shall equal the
number of Common Shares used to exercise the Underlying Options, and, if the
Option Agreement so provides, the number of Common Shares used to satisfy any
tax withholding requirements incident to the exercise of the Underlying Options



--------------------------------------------------------------------------------

in accordance with Section 12.2. Upon the exercise of the Underlying Options,
the Replacement Options shall be evidenced by an amendment to the Underlying
Option Agreement. Notwithstanding the fact that the Underlying Option may be an
ISO, a Replacement Option is not intended to qualify as an ISO. The Exercise
Price of a Replacement Option shall be no less than the Fair Market Value of a
Common Share on the date the grant of the Replacement Option becomes effective.
The term of each Replacement Option shall be equal to the remaining term of the
Underlying Option. No Replacement Options shall be granted to Optionees when
Underlying Options are exercised pursuant to the terms of the Plan and the
Underlying Option Agreement following termination of the Optionee’s employment.
The Committee, in its sole discretion, may establish such other terms and
conditions for Replacement Options as it deems appropriate.

5.10 Options Granted to Non-United States Key Employees. In the case of Key
Employees who are subject to the tax laws of a foreign jurisdiction, the Company
may issue Options to such Key Employees that contain terms required to conform
with any requirements for favorable tax treatment imposed by the laws of such
foreign jurisdiction, or as otherwise may be required by the laws of such
foreign jurisdiction. The terms of any such Options shall be governed by the
Plan, subject to the terms of any Addendum to the Plan specifically applicable
to such Options.

5.11 Effect of Job Elimination. Notwithstanding anything to the contrary
contained in the Plan or in any Stock Option Agreement or Stock Award Agreement
entered into with respect to an Award pursuant to the Plan, in the case of a
Participant who is an Officer, and who becomes entitled to receive payments with
respect to a Severance Period pursuant to the Charles Schwab Severance Pay Plan
(the “Severance Plan”) on account of a Job Elimination, the terms of the Plan
and any Stock Option Agreement or Stock Award Agreement entered into with
respect to an Award shall be applied by treating the Participant as if the
Participant had terminated employment on the Participant’s Termination Date. For
purposes of applying this Section, the terms Officer, Severance Period,
Termination Date, and Job Elimination shall have the meanings set forth in the
Severance Plan.

Article 6.    Payment for Option Shares.

6.1 General Rule.    The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash at the time when such Common Shares
are purchased, except as follows:

(a) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement.
However, the Committee may specify in the Stock Option Agreement that payment
may be made pursuant to Section 6.2 or 6.3.

(b) In the case of an NSO, the Committee may at any time accept payment pursuant
to Section 6.2 or 6.3.

6.2 Surrender of Stock.    To the extent that this Section 6.2 is applicable,
payment for all or any part of the Exercise Price may be made with Common Shares
which are surrendered to the Company. Such Common Shares shall be valued at
their Fair Market Value on the date when the new Common Shares are purchased
under the Plan. In the event that the Common Shares being surrendered are
Restricted Shares that have not yet become vested, the same restrictions shall
be imposed upon the new Common Shares being purchased.



--------------------------------------------------------------------------------

6.3    Exercise/Sale.    To the extent this Section 6.3 is applicable, payment
may be made by the delivery (on a form prescribed by the Company) of an
irrevocable direction to Charles Schwab & Co., Inc. to sell Common Shares
(including the Common Shares to be issued upon exercise of the Options) and to
deliver all or part of the sales proceeds to the Company in payment of all or
part of the Exercise Price and any withholding taxes.

Article 7.    Restricted Shares and Performance Share Awards.

7.1 Time, Amount and Form of Awards.    The Committee may grant Restricted
Shares or Performance Share Awards with respect to an Award Year during such
Award Year or at any time thereafter. Each such Award shall be evidenced by a
Stock Award Agreement between the Award recipient and the Company. The amount of
each Award of Restricted Shares or Performance Share Awards shall be determined
by the Committee. Awards under the Plan may be granted in the form of Restricted
Shares or Performance Share Awards or in any combination thereof, as the
Committee shall determine at its sole discretion at the time of the grant.
Restricted Shares or Performance Share Awards may also be awarded in combination
with NSOs, and such an Award may provide that the Restricted Shares or
Performance Share Awards will be forfeited in the event that the related NSOs
are exercised.

7.2 Payment for Restricted Share Awards.    To the extent that an Award is
granted in the form of Restricted Shares, the Award recipient, as a condition to
the grant of such Award, shall be required to pay the Company in cash an amount
equal to the par value of such Restricted Shares.

7.3 Vesting or Issuance Conditions.    Each Award of Restricted Shares shall
become vested, in full or in installments, upon satisfaction of the conditions
specified in the Stock Award Agreement. Common Shares shall be issued pursuant
to Performance Share Awards in full or in installments upon satisfaction of the
issuance conditions specified in the Stock Award Agreement. The Committee shall
select the vesting conditions in the case of Restricted Shares, or issuance
conditions in the case of Performance Share Awards, which may be based upon the
Participant’s service, the Participant’s performance, the Company’s performance
or such other criteria as the Committee may adopt; provided that, in the case of
an Award of Restricted Shares where vesting is based entirely on the
Participant’s service, (i) vesting shall be accelerated in the event of the
Participant’s death or Disability; (ii) in the case of Retirement, vesting shall
be accelerated for all Restricted Shares that had been granted more than two
years prior to the date of the Participant’s Retirement; and (iii) vesting shall
be suspended when an employee is on a leave of absence for a period in excess of
six months in appropriate cases, as determined by the Company. The Committee, in
its sole discretion, may determine, at the time of making an Award of Restricted
Shares, that such Award shall become fully vested in the event that a Change in
Control occurs with respect to the Company. The Committee, in its sole
discretion, may determine, at the time of making a Performance Share Award, that
the issuance conditions set forth in such Award shall be waived in the event
that a Change in Control occurs with respect to the Company.

7.4 Form of Settlement of Performance Share Awards.    Settlement of Performance
Share Awards shall only be made in the form of Common Shares. Until a
Performance Share Award is settled, the number of Performance Share Awards shall
be subject to adjustment pursuant to Article 10.



--------------------------------------------------------------------------------

7.5 Death of Recipient. Any Common Shares that are to be issued pursuant to a
Performance Share Award after the recipient’s death shall be delivered or
distributed to the recipient’s beneficiary or beneficiaries. Each recipient of a
Performance Share Award under the Plan shall designate one or more beneficiaries
for this purpose by filing the prescribed form with the Company. A beneficiary
designation may be changed by filing the prescribed form with the Company at any
time before the Award recipient’s death. If no beneficiary was designated or if
no designated beneficiary survives the Award recipient, then any Common Shares
that are to be issued pursuant to a Performance Share Award after the
recipient’s death shall be delivered or distributed to the recipient’s estate.
The Committee, in its sole discretion, shall determine the form and time of any
distribution(s) to a recipient’s beneficiary or estate.

Article 8.    Claims Procedures.

Claims for benefits under the Plan shall be filed in writing with the Committee
on forms supplied by the Committee. Written notice of the disposition of a claim
shall be furnished to the claimant within 90 days after the claim is filed. If
the claim is denied, the notice of disposition shall set forth the specific
reasons for the denial, citations to the pertinent provisions of the Plan, and,
where appropriate, an explanation as to how the claimant can perfect the claim.
If the claimant wishes further consideration of his or her claim, the claimant
may appeal a denied claim to the Committee (or to a person designated by the
Committee) for further review. Such appeal shall be filed in writing with the
Committee on a form supplied by the Committee, together with a written statement
of the claimant’s position, no later than 90 days following receipt by the
claimant of written notice of the denial of his or her claim. If the claimant so
requests, the Committee shall schedule a hearing. A decision on review shall be
made after a full and fair review of the claim and shall be delivered in writing
to the claimant no later than 60 days after the Committee’s receipt of the
notice of appeal, unless special circumstances (including the need to hold a
hearing) require an extension of time for processing the appeal, in which case a
written decision on review shall be delivered to the claimant as soon as
possible but not later than 120 days after the Committee’s receipt of the appeal
notice. The claimant shall be notified in writing of any such extension of time.
The written decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, and shall
specifically refer to the pertinent Plan provisions on which it is based. All
determinations of the Committee shall be final and binding on Participants and
their beneficiaries.

Article 9.    Voting Rights and Dividends.

9.1 Restricted Shares.

(a) All holders of Restricted Shares who are not Named Executive Officers shall
have the same voting, dividend, and other rights as the Company’s other
stockholders.

(b) During the period of restriction, Named Executive Officers holding
Restricted Shares granted hereunder shall be credited with all regular cash
dividends paid with respect to all Restricted Shares while they are so held. If
a dividend is paid in the form of cash, such cash dividend shall be credited to
Named Executive Officers subject to the same restrictions on transferability and
forfeitability as the Restricted Shares with respect to which they were paid. If
any dividends or distributions are paid in shares of Common Stock, the shares of
Common Stock shall be subject to the same



--------------------------------------------------------------------------------

restrictions on transferability and forfeitability as the Restricted Shares with
respect to which they were paid. Subject to the succeeding paragraph, and to the
restrictions on vesting and the forfeiture provisions, all dividends credited to
a Named Executive Officer shall be paid to the Named Executive Officer within
forty-five (45) days following the full vesting of the Restricted Shares with
respect to which such dividends were earned.

In the event that any dividend constitutes a “derivative security” or an “equity
security” pursuant to Rule 16(a) under the Exchange Act, such dividend shall be
subject to a vesting period equal to the longer of: (i) the remaining vesting
period of the Restricted Shares with respect to which the dividend is paid; or
(ii) six (6) months. The Committee shall establish procedures for the
application of this provision.

Named Executive Officers holding Restricted Shares shall have the same voting
rights as the Company’s other stockholders.

9.2 Performance Share Awards. The holders of Performance Share Awards shall have
no voting or dividend rights until such time as any Common Shares are issued
pursuant thereto, at which time they shall have the same voting, dividend and
other rights as the Company’s other stockholders.

Article 10.    Protection Against Dilution; Adjustment of Awards.

10.1    General.    In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares, a declaration of a
dividend payable in a form other than Common Shares, a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, a recapitalization, a spinoff
or a similar occurrence, the Committee shall make appropriate adjustments in one
or more of (a) the number of Options, Restricted Shares and Performance Share
Awards available for future Awards under Article 3, (b) the number of
Performance Share Awards included in any prior Award which has not yet been
settled, (c) the number of Common Shares covered by each outstanding Option or
(d) the Exercise Price under each outstanding Option.

10.2 Reorganizations.    In the event that the Company is a party to a merger or
other reorganization, outstanding Options, Restricted Shares and Performance
Share Awards shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the assumption of outstanding
Awards by the surviving corporation or its parent, for their continuation by the
Company (if the Company is a surviving corporation), for accelerated vesting or
for settlement in cash.

10.3    Reservation of Rights.    Except as provided in this Article 10, a
Participant shall have no rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any stock dividend or any other
increase or decrease in the number of shares of stock of any class. Any issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Common
Shares subject to an Option. The grant of an Award pursuant to the Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge or consolidate or to dissolve, liquidate, sell or transfer
all or any part of its business or assets.



--------------------------------------------------------------------------------

Article 11. Limitation of Rights.

11.1    Employment Rights.    Neither the Plan nor any Award granted under the
Plan shall be deemed to give any individual a right to remain employed by the
Company or any Subsidiary. The Company and its Subsidiaries reserve the right to
terminate the employment of any employee at any time, with or without cause,
subject only to a written employment agreement (if any).

11.2    Stockholders’ Rights.    A Participant shall have no dividend rights,
voting rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the issuance of a stock certificate for
such Common Shares. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date when such certificate is
issued, except as expressly provided in Articles 7, 9 and 10.

11.3 Creditors’ Rights. A holder of Performance Share Awards shall have no
rights other than those of a general creditor of the Company. Performance Share
Awards represent unfunded and unsecured obligations of the Company, subject to
the terms and conditions of the applicable Stock Award Agreement.

11.4    Government    Regulations.    Any other provision of the Plan
notwithstanding, the obligations of the Company with respect to Common Shares to
be issued pursuant to the Plan shall be subject to all applicable laws, rules
and regulations, and such approvals by any governmental agencies as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Common Shares pursuant to any Award until such time as:

(a) Any legal requirements or regulations have been met relating to the issuance
of such Common Shares or to their registration, qualification or exemption from
registration or qualification under the Securities Act of 1933, as amended, or
any applicable state securities laws; and

(b) Satisfactory assurances have been received that such Common Shares, when
issued, will be duly listed on the New York Stock Exchange or any other
securities exchange on which Common Shares are then listed.

Article 12. Withholding Taxes.

12.1 General. To the extent required by applicable federal, state, local or
foreign law, the recipient of any payment or distribution under the Plan shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of such payment or
distribution. The Company shall not be required to make such payment or
distribution until such obligations are satisfied.

12.2 Nonstatutory Options, Restricted Shares or Performance Share Awards. The
Committee may permit an Optionee who exercises NSOs, or who receives Awards of
Restricted Shares, or who receives Common Shares pursuant to the terms of a
Performance Share Award, to satisfy all or part of his or her withholding tax
obligations by having the Company withhold a portion of the Common Shares that
otherwise would be issued to him or her under such Awards. Such Common Shares
shall be valued at their Fair Market Value on the date when taxes otherwise
would be withheld in cash. The payment of withholding taxes by surrendering
Common Shares to the Company, if permitted by the Committee, shall be subject to
such restrictions as the Committee may impose, including any restrictions
required by rules of the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Article 13.    Assignment or Transfer of Award.

13.1    General Rule.    Any Award granted under the Plan shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law, except to the extent specifically permitted by Section 13.2.

13.2    Exceptions to General Rule.    Notwithstanding Section 13.1, this Plan
shall not preclude (i) a Participant from designating a beneficiary to succeed,
after the Participant’s death, to those of the Participant’s Awards (including
without limitation, the right to exercise any unexercised Options) as may be
determined by the Company from time to time in its sole discretion, (ii) a
transfer of any Award hereunder by will or the laws of descent or distribution,
or (iii) a voluntary transfer of an Award (other than an ISO) to a trust,
partnership or limited liability company for the benefit of one or more members
of the Participant’s family, subject to the prior approval of the Committee or
its designee; provided that, in the case of an Award granted prior to
September 25, 2002, such approval shall not be required for a transfer to a
trust or partnership if the Participant has sole investment control over such
trust or partnership.

Article 14.    Future of Plans.

14.1    Term of the Plan.    The Plan, as set forth herein, shall become
effective on February 26, 1997. The Plan shall remain in effect until it is
terminated under Section 15.2, except that no Awards shall be made after
March 24, 1997.

14.2    Amendment or Termination.    The Board may at any time terminate this
Plan, and the Board or the Committee make such modifications of the Plan as it
shall deem advisable; provided, however, that any amendment of the Plan shall be
subject to the approval of the Company’s stockholders to the extent required by
applicable laws, regulations or rules.

14.3 Effect of Amendment or Termination.    No Award shall be made under the
Plan after the termination thereof. The termination of the Plan, or any
amendment thereof, shall not affect any Option, Restricted Share or Performance
Share Award previously granted under the Plan.

Article 15.    Definitions.

15.1    “Award” means any award of an Option, a Restricted Share or a
Performance Share Award under the Plan.

15.2    “Award Year” means a fiscal year beginning January 1 and ending
December 31 with respect to which an Award may be granted.

15.3    “Board” means the Company’s Board of Directors, as constituted from time
to time.

15.4    “Change in Control” means the occurrence of any of the following events
after the effective date of the Plan as set out in Section 15.1:

(a) A change in control required to be reported pursuant to Item 6(e) of
Schedule 14A of Regulation 14A under the Exchange Act;

(b) A change in the composition of the Board, as a result of which fewer



--------------------------------------------------------------------------------

than two-thirds of the incumbent directors are directors who either (i) had been
directors of the Company 24 months prior to such change or (ii) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination;

(c) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities ordinarily (and apart from
rights accruing under special circumstances) having the right to vote at
elections of directors (the “Base Capital Stock”); provided, however, that any
change in the relative beneficial ownership of securities of any person
resulting solely from a reduction in the aggregate number of outstanding shares
of Base Capital Stock, and any decrease thereafter in such person’s ownership of
securities, shall be disregarded until such person increases in any manner,
directly or indirectly, such person’s beneficial ownership of any securities of
the Company.

15.5 “Code” means the Internal Revenue Code of 1986, as amended.

15.6 “Committee” means the Compensation Committee of the Board, as constituted
from time to time.

15.7 “Common Share” means one share of the common stock of the Company.

15.8    “Company” means The Charles Schwab Corporation, a Delaware corporation.

15.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

15.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

15.11    “Exercise Price” means the amount for which one Common Share may be
purchased upon exercise of an Option, as specified by the Committee in the
applicable Stock Option Agreement.

15.12    “Fair Market Value” means the market price of a Common Share,
determined by the committee as follows:

(a) If the Common Share was traded on a stock exchange on the date in question,
then the Fair Market Value shall be equal to the closing price reported by the
applicable composite-transactions report for such date;

(b) If the Common Share was traded over-the-counter on the date in question and
was classified as a national market issue, then the Fair Market Value shall be
equal to the last transaction price quoted by the NASDAQ system for such date;

(c) If the Common Share was traded over-the-counter on the date in question but
was not classified as a national market issue, then the Fair Market Value shall
be equal to the mean between the last reported representative bid and asked
prices quoted by the NASDAQ system for such date; and

(d) If none of the foregoing provisions is applicable, then the Fair Market



--------------------------------------------------------------------------------

Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

15.13 “ISO” means an incentive stock option described in section 422(b) of the
Code.

15.14 “Key Employee” means a key common-law employee of the Company or any
Subsidiary, as determined by the Committee.

15.15 “Named Executive Officer” means a Participant who, as of the date of
vesting of an Award is one of a group of “covered employees,” as defined in the
Regulations promulgated under Code Section 162(m), or any successor statute.

15.16    ”Non-Employee Director” means a member of the Board who is not a
common-law employee.

15.17 “NSO” means an employee stock option not described in sections 422 through
424 of the Code.

15.18 “Option” means an ISO or NSO or, in the case of a Key Employee who is
subject to the tax laws of a foreign jurisdiction, an option qualifying for
favorable tax treatment under the laws of such jurisdiction, including a
Replacement Option, granted under the Plan and entitling the holder to purchase
one Common Share.

15.19 “Optionee” means an individual, or his or her estate, legatee or heirs at
law that holds an Option.

15.20 “Participant” means a Non-Employee Director or Key Employee who has
received an Award.

15.21    “Performance Share Award” means the conditional right to receive in the
future one Common Share, awarded to a Participant under the Plan.

15.22    “Plan” means this 1987 Stock Option Plan of The Charles Schwab
Corporation, as it may be amended from time to time.

15.23    “Replacement Option” means an Option that is granted when a Participant
uses a Common Share held or to be acquired by the Participant to exercise an
Option and/or to satisfy tax withholding requirements incident to the exercise
of an Option.

15.24    “Restricted Share” means a Common SIhare awarded to a Participant under
the Plan.

15.25 “Stock Award Agreement” means the agreement between the Company and the
recipient of a Restricted Share or Performance Share Award which contains the
terms, conditions and restrictions pertaining to such Restricted Share or
Performance Share Award.

15.26 “Stock Option Agreement” means the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her option.

15.27 “Subsidiary” means any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50 percent of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation



--------------------------------------------------------------------------------

that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

15.28. “Retirement” shall mean any termination of employment of an Optionee for
any reason other than death at any time after the Optionee has attained fifty
(50), but only if, at the time of such termination, the Participant has been
credited with at least seven (7) Years of Service under the Charles Schwab
Profit Sharing and Employee Stock Ownership Plan. The foregoing definition shall
apply to all Stock Option Agreements entered into pursuant to the Plan,
irrespective of any definition to the contrary contained in any such Stock
Option Agreement.

15.29 “Disability” means the inability to engage in any substantial gainful
activity considering the Participant’s age, education and work experience by
reason of any medically determined physical or mental impairment that has
continued without interruption for a period of at least six months and that can
be expected to be of long, continued and indefinite duration. All determinations
as to whether a Participant has incurred a Disability shall be made by the
Employee Benefits Administration Committee of the Company, the findings of which
shall be final, binding and conclusive.

ADDENDUM A

The provisions of the Plan, as amended by the terms of this Addendum A, shall
apply to the grant of Approved Options to Key U.K. Employees.

1. For purposes of this Addendum A, the following definitions shall apply in
addition to those set out in section 16 of the Plan:

Approved Option Means a stock option designed to qualify as an approved
executive share option under the Taxes Act;

Inland Revenue means the Board of the Inland Revenue in the United Kingdom.

Key U.K. Employee means a designated employee of Sharelink Investment Services
plc or any subsidiary (as that term is defined in the Companies Act 1985 of the
United Kingdom, as amended) of which Sharelink Investment Services plc has
control for the purposes of section 840 of the Taxes Act;

Taxes Act means the Income and Corporation Taxes Act 1988 of the United Kingdom.

2. An Approved Option may only be granted to a Key U.K. Employee who:

(i) is employed on a full-time basis; and

(ii) does not fall within the provisions of paragraph 8 of Schedule 9 to the
Taxes Act.

For purposes of this section 2(i) of Addendum A, “full-time” shall mean an
employee who is required to work 20 hours per week, excluding meal breaks.

3. No Approved Option may be granted to a Key U.K. Employee if it would cause
the aggregate of the exercise price of all subsisting Approved Options granted
to such employee under the Plan, or any other subsisting options granted to such
employee under any other share option scheme approved under Schedule 9 of the
Taxes Act and established by the Company or an associated company, to



--------------------------------------------------------------------------------

exceed the higher of (a) one hundred thousand pounds sterling and (b) four times
such employee’s relevant emoluments for the current or preceding year of
assessment (whichever is greater); but where there were no relevant emoluments
for the previous year of assessment, the limit shall be the higher of one
hundred thousand pounds sterling) or four times such employee’s relevant
emoluments for the period of twelve months beginning with the first day during
the current year of assessment in respect of which there are relevant
emoluments. For the purpose of this section 3 of Addendum A, “associated
company” means an associated company within the meaning of section 416 of the
Taxes Act; “relevant emoluments” has the meaning given by paragraph 28(4) of
Schedule 9 to the Taxes Act and “year of assessment” means a year beginning on
any April 6 and ending on the following April 5.

4. Common Shares issued pursuant to the exercise of Approved Options must
satisfy the conditions specified in paragraphs 10 to 14 of Schedule 9 to the
Taxes Act.

5. Notwithstanding the provisions of Section 5.4 of the Plan, the exercise price
of an Approved Option shall not be less than 100 percent of the closing price of
a Common Share as reported in the New York Stock Exchange Composite Index on the
date of grant.

6. No Approved Option may be exercised at any time by a Key U.K. Employee when
that Key U.K. Employee falls within the provisions of paragraph 8 of Schedule 9
to the Taxes Act. If at any time the shares under an Approved Option cease to
comply with the conditions in paragraphs 10 to 14 of Schedule 9 to the Taxes
Act, then all Approved Options then outstanding shall lapse and cease to be
exercisable from the date of the shares ceasing so to comply, and no optionee
shall have any cause of action against the Company, Sharelink Investment
Services plc or any subsidiary of the Company or any other person in respect
thereof.

7. An Approved Option may contain such other terms, provisions and conditions as
may be determined by the Committee consistent with the Plan, provided that the
approved option otherwise complies with the requirements for approved executive
option schemes specified in Schedule 9 of the Taxes Act.

8. In relation to an Approved Option, notwithstanding the terms of section 10.1
of the Plan, no adjustment shall be made pursuant to section 10.1 of the Plan to
any outstanding Approved Options without the prior approval of the Inland
Revenue.

9. In relation to an Approved Option any Key U.K. Employee shall make
arrangements satisfactory to the Company for the satisfaction of any tax
withholding or deduction - - at - - source obligations that arise by reason of
the grant to him or her of such option, or its subsequent exercise.

10. In relation to an Approved Option, in addition to the provisions set out in
section 15.2 of the Plan, no amendment which affects any of the provisions of
the Plan relating to Approved Options shall be effective until approved by the
Inland Revenue, except for such amendment as are required to obtain and maintain
the approval of Inland Revenue pursuant to Schedule 9 to the Taxes Act.



--------------------------------------------------------------------------------

NON-OUALIFIED STOCK OPTION AGREEMENT

(1987 Stock Option Plan, as first amended)

 

 

THIS AGREEMENT, made as of this              of                 , 19    , by and
between The Charles Schwab Corporation a Delaware corporation (“Company”), and
                         (“Optionee”).

WITNESSETH:

WHEREAS, there has been granted to Optionee, effective as of
                    , 19    , a non-qualified stock option under the 1987 Stock
Option Plan, as first amended, of the Company (“Option Plan”);

NOW, THEREFORE, it is mutually agreed as follows:

1. The Optionee shall have a non-qualified stock option to acquire             
shares of common stock of the Company (the “Shares”), at a price of $
                 per share.

2. Optionee acknowledges that paragraph 5(a) of the Option Plan imposes
significant restrictions on Optionee’s ability to exercise this option.

3. This is a non-statutory stock option and the provisions of paragraph 5(b) of
the Option Plan are inapplicable to this Option. With that exception and except
as provided in paragraphs 4, 5 and 6 below, the other terms of this option shall
be the same as without limitation, vesting of Shares, limitations on exercise
and transfer, and other restrictions. The Option Plan is attached hereto as
Exhibit A and is incorporated herein by this reference. Optionee has read the
Option Plan and, other than for the provisions of paragraph 5(b) of the Option
Plan and as provided in paragraphs 4, 5 and 6 below, agrees to be bound by its
terms. Without limitation, Optionee specifically acknowledges the
representations, warranties and agreements contained in paragraph 6(e) of the
Option Plan.

4. Notwithstanding paragraph 6(b) of the Option Plan, in the event Optionee’s
employment, service as a director or provision of independent contractor
services with or for the Company and its subsidiaries terminates by reason of
Optionee’s death or permanent disability, all shares then not deemed to be
Vested thereupon will be deemed immediately Vested. For this purpose, “permanent
disability” will mean the reasonable determination by a qualified physician
acceptable to the Company that the Optionee has an illness or incapacity that
has disabled, or will disable, the Optionee from rendering his or her normal
services to the company and its subsidiaries for a period of more than six
(6) consecutive months in any consecutive twelve (12) month period.

5. If the Company fails to timely exercise its right to repurchase Unvested
Shares, those Shares will be treated as Vested Shares. Options underlying
Unvested Shares may not be exercised once vesting ceases.

6. Any notice to be given by the Optionee under the terms of the Option Plan
shall be deemed to have been duly given, and effective upon receipt, if sent by
Certified Mail, postage and certification prepaid, to The Charles Schwab
Corporation, 101 Montgomery Street, San Francisco, California 94104, Attention:
Corporate Secretary, except as superseded by a different address noticed to



--------------------------------------------------------------------------------

Optionee.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year referred to above.

 

BY:      

on Behalf of

 

The Charles Schwab Corporation

 

(“Company”)

     

Optionee

 

Attachments:      (1)    Spousal Consent      (2)    Exhibit A: 1987 Stock
Option Plan, as first amended.